Wyi.y, J.
The plaintiff, who purchased the interest of one of the' heirs of Erancis and Ann Labatt sues the defendants, the other two heirs, for partition of the estate. The court dismissed the suit for want of jurisdiction ratione materice, the petition alleging that the matter in dispute exceeds one thousand dollars. The plaintiff appeals.
The appellant contends that the parish court had jurisdiction; because, although the heirs have held and possessed the succession for over thirty years and there has been no administration, the succession of their ancestors has never been opened and settled according to law,, and the parish court having jurisdiction to open and settle all successions, has jurisdiction to partition the property in this case regardless, of the amount or value thereof.
*144We find that the heirs have possessed the property since the death • of their parents, a period of nearly forty years, and if there were debts they have paid them. It is well settled that where the heirs take possession of the property, in a case like this, the succession ceases to exist. The parish court charged with the duty of settling successions, has nothing to do with the partition of property held in indivisión, where the matter in dispute exceeds five hundred dollars.
Judgment affirmed.
Rehearing refused.